AP-77,033
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 10/14/2015 1:47:30 PM
                                                                                 Accepted 10/14/2015 2:52:17 PM
October 14, 2015
                                      CASE NO. AP-77,033                                          ABEL ACOSTA
                                                                                                          CLERK


                              COURT OF CRIMINAL APPEALS
                                      OF TEXAS


                         GEORGE THOMAS CURRY, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                   APPELLANT’S MOTION FOR EXTENSION OF TIME
                          TO FILE APPELLANT’S BRIEF

   TO THE HONORABLE JUDGES OF SAID COURT:

           COMES NOW GEORGE THOMAS CURRY, appellant, by and through his

   attorney of record, KURT B. WENTZ, who files this Appellant’s Motion for Extension

   of Time to File Appellant’s Brief and in support thereof would show this Court as

   follows:

                                                I.

           The appellant has been guilty of capital murder and sentenced to death. The

   appeal of his case is automatic.

                                                II.

           The appellant remains indigent and requires the assistance of appointed counsel.

                                               III.

           This Court has extended the time for filing the appellant’s brief on four occasions

   and it is now presently due on October 15, 2015.
                                           IV.

       The attorney for the appellant will not be able to complete the appellant’s brief by

October 15, 2015.

                                            V.

       While counsel has filed a motion to withdraw as the appellant’s attorney of

record, that request was denied.

                                           VI.

       While this Court is obviously concerned with the timely filing of the appellant’s

brief counsel has not been able to complete Mr. Curry’s brief for the following reasons:

       A. In early August, 2015 counsel fell. The fall resulted in a broken hip that
          required hip replacement surgery by Dr. Daniel Le at Houston Methodist
          Hospital. The surgery, hospitalization, and convalescence that followed
          severely limited counsel’s ability to complete his appellate and trial work.

       B. On October 12, 2015 counsel began trial in the death penalty case entitled The
          State of Texas v. William Mason in the 228th District Court of Harris County,
          Texas. It has been estimated by others that this trial will last until November
          20, 2015. The time counsel has had to spend familiarizing himself with the
          record in this capital murder retrial and familiarizing himself with Mr.
          Mason’s personal history has compromised his ability to complete the
          appellant’s brief.

       C. Counsel has not neglected his appellate work in spite of the foregoing and has
          recently completed and filed a nondeath capital murder brief in Vicente Eddie
          Matta with the 14th Court of Appeals on October 14, 2015.

                                           VII.

       Because counsel’s other cases have been reset until the end of November and

December it is anticipated that counsel will not be able to complete Mr. Curry’s brief

until January 22, 2016.
                                            VIII.

       This motion is not intended for the purposes of delay but only so that justice may

be done.

       WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court

extend the time for filing the appellant's brief to January 22, 2016.

                                                      Respectfully submitted,



                                                      /s/ KURT B. WENTZ
                                                      KURT B. WENTZ
                                                      5629 Cypress Creek Parkway,
                                                      Suite 115
                                                      Houston, Texas 77069
                                                      Phone: 281/587-0088
                                                      State Bar No. 21179300
                                                      e-mail: kbsawentz@yahoo.com
                                                      ATTORNEY FOR APPELLANT

                                 CERTIFICATE OF SERVICE

       I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the

Appellant’s Fourth Motion for Extension of Time to File Appellant’s Brief was served on

the Assistant District Attorney for Harris County, Texas presently handling this Cause on

the 14th day of October, 2015.



                                              /s/ KURT B. WENTZ
                                              KURT B. WENTZ